The opinion of the court was delivered by
Dawson, J.:
This appeal was disposed of in an opinion filed on December 10, 1932. (136 Kan. 514.) Appellant now moves the court to revise the text of that opinion in respect to our comment on the erased and altered date of the assignment of the so-called “negotiable trust receipt,” from which an inference could be drawn that the erasure and alteration were perpetrated fraudulently. It is now shown by apparently credible affidavits that the imperfect erasure and alteration happened otherwise.
The order will therefore be that appellant’s motion is sustained, and the court’s comment on the matter of the erased and altered date will be stricken from the official opinion.